Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that the instant application has been transferred to examiner Ganapathirama Raghu (571-272-4533), Art Unit: 1652, and all future correspondence regarding this application must be addressed to said examiner.
Detailed Action
Applicants' response and arguments dated 11/22/2021 and a supplemental amendment filed on 12/14/2021 following an examiner initiated interview, have been fully considered and are deemed to be persuasive to overcome the rejections previously applied. Thus, claims 1-10, 12, 14-15, 17-18, 27-32, 34, 41 and 45-92 are pending in this application for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
Withdrawn-Claim Rejections: 35 USC § 112(b)
Previous rejection of claims 1-7, 17, and 18, rejected under 35 U.S.C. 112(b), is being withdrawn due to claim amendments and persuasive arguments. 
Withdrawn-Claim Rejections: 35 USC § 112(a)
Previous rejection of claims 1-7, 17, and 18, rejected under 35 U.S.C. 112(a), is being withdrawn due to claim amendments and persuasive arguments. 
Withdrawn-Claim Rejections: 35 USC § 103 (AIA ) 
Previous rejection of claims 1, 2, 12, 13, 21, and 24, rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (US2014/0220635), is being withdrawn due to claim amendments and persuasive arguments (for details, see applicants’ arguments/remarks dated 11/22/2021; pages 15-18).   
Information disclosure statement

 Claims 1-7, 17-18, and 45-92, are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-10, 12, 14-15, 27-32, 34 and 41 directed to a method of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement dated 05/10/2021, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/10/2021, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-10, 12, 14-15, 17-18, 27-32, 34, 41 and 45-92 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652